      Case 3:20-cv-01281-AJB-LL Document 11 Filed 01/15/21 PageID.97 Page 1 of 3




1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   MODESTO LOPEZ, an individual; and                Case No.: 20-cv-1281-AJB (LL)
     KARLA LOPEZ, an individual,
11
                                 Plaintiffs,          ORDER GRANTING MOTION TO
12                                                    WITHDRAW AS COUNSEL OF
     v.                                               RECORD FOR PLAINTIFFS
13
                                                      MODESTO LOPEZ AND KARLA
14                                                    LOPEZ
     GLOBAL BUSINESS CONSULTANTS,
15                                                    (Doc. No. 5)
     a business entity, form unknown;
16   JAYSON OSCAR TAYLOR, an
     individual; MARK P. ROSSMAN, an
17   individual; ROBERT D. WELSH, an
18   individual; DANIEL CAMP, an
     individual; MICHAEL GALLAGHER, an
19   individual; HENRY COHEN, an
20   individual; and ANDREW DALEY, an
     individual,
21
22                                  Defendants.

23
24         Before the Court is a motion to withdraw as counsel of record for Plaintiffs, Modesto
25   Lopez and Karla Lopez, filed by Joseph G. Dicks of Dicks & Workman Attorneys at Law,
26   APC (“Dicks”), for Plaintiffs failure to pay agreed-upon attorney fees. (Doc. No. 5.) There
27   is no objection to Dicks’ motion. For the reasons set forth, the Court GRANTS his motion.
28                                                1
                                                                            20-cv-1281-AJB (LL)
      Case 3:20-cv-01281-AJB-LL Document 11 Filed 01/15/21 PageID.98 Page 2 of 3




1                                    I.     LEGAL STANDARD
2           “An attorney may not withdraw as counsel except by leave of court.” Darby v. City
3    of Torrance, 810 F. Supp. 275, 276 (C.D. Cal. 1992). “The decision to grant or deny
4    counsel’s motion to withdraw is committed to the discretion of the trial court.” Kassab v.
5    San Diego Police Dep’t, No. 07-cv-1071 WQH (WMc), 2008 WL 251935, at *1 (S.D. Cal.
6    Jan. 29, 2008) (citation omitted). Moreover, the motion for leave to withdraw must be
7    supported by “good cause.” Evolv Health, LLC v. Cosway USA, Inc., No. 16-cv-1602 ODW
8    (ASx), 2017 WL 1534184, at *2 (C.D. Cal. Apr. 26, 2017) (citation omitted). In
9    determining whether good cause is shown, courts have considered: “(1) the reasons why
10   withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants; (3) the
11   harm withdrawal might cause to the administration of justice; and (4) the degree to which
12   withdrawal will delay the resolution of the case.” Beard v. Shuttermart of Cal., Inc., No.
13   07-cv-594 WQH (NLS), 2008 WL 410694, at *2 (S.D. Cal. Feb. 13, 2008) (citation
14   omitted). Additionally, pursuant to Civil Local Rule 83.3 “[a] notice of motion to withdraw
15   as attorney of record must be served on the adverse party and on the moving attorney’s
16   client.” Civil Local R. 83.3.f.3.a. Moreover, a declaration “pertaining to such service must
17   be filed.” Id. at f.3.b.
18                                        II.   DISCUSSION
19          Upon consideration of Dicks’ motion and the reasons for withdrawal outlined in his
20   declaration, the Court finds that there is good cause to grant his motion to withdraw as
21   counsel of record for Plaintiffs. See Kassab, No. 07-cv-1071 WQH (WMc), 2008 WL
22   251935, at *1. According to Dicks, despite his numerous verbal and written
23   communications to Plaintiffs over several months, they have failed and refused to pay
24   outstanding fees, as well as failed and refused to maintain their required retainer balance—
25   as required under their written retainer agreement dated April 22, 2020. “[T]he failure of a
26   client to pay attorney’s fees will serve as grounds for an attorney to withdraw[.]” Darby,
27   810 F. Supp. at 276 (citing Liberty–Ellis Island Foundation, Inc. v. International United
28                                                2
                                                                             20-cv-1281-AJB (LL)
      Case 3:20-cv-01281-AJB-LL Document 11 Filed 01/15/21 PageID.99 Page 3 of 3




1    Industries, Inc., 110 F.R.D. 395, 397 (S.D.N.Y.1986)). Moreover, Dicks has served
2    Plaintiffs with a notice of his motion to withdraw. (Doc. Nos. 9, 10.) They have submitted
3    no objections.
4          In addition, the Court finds that Dicks’ withdrawal in this case will not prejudice the
5    litigants as Plaintiffs still need to serve Defendants and have been granted an extension of
6    up to and including March 5, 2021, to serve them. (Doc. No. 7.) Similarly, as the action is
7    in its beginning stages, the Court does not find that counsel’s early withdrawal will harm
8    the administration of justice or unnecessarily delay the resolution of this case. See Beard,
9    No. 07-cv-594 WQH (NLS), 2008 WL 410694, at *2. Thus, for the foregoing reasons, the
10   Court GRANTS Dicks’ motion to withdraw as counsel for Plaintiffs.
11                                    III.   CONCLUSION
12         Accordingly, it is hereby ORDERED that the motion to withdraw as counsel of
13   record for Plaintiffs, filed by Joseph G. Dicks, is GRANTED. (Doc. No. 5.) It is
14   FURTHER ORDERED that Plaintiffs be deemed pro se. Should Plaintiffs retain new
15   counsel, such counsel must enter their appearance in this action in accordance with the
16   local rules. Lastly, the Clerk of Court is DIRECTED to serve Plaintiffs, Modesto Lopez
17   and Karla Lopez, with a copy of this Order by mail.
18
19   IT IS SO ORDERED.
20   Dated: January 15, 2021
21
22
23
24
25
26
27
28                                                3
                                                                              20-cv-1281-AJB (LL)
